Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent Naoko Koyano on 14 July 2022.
The application has been amended as follows: 
Claim 9. (Currently Amended) A method for detecting Staphylococcus aureus comprising: 
adding a microorganism-containing sample to the culture layer of the microorganism culture substrate according to claim 7;
incubating the microorganism culture substrate with the added sample 
identifying the presence of Staphylococcus aureus based on the growth of colored colony or colonies in the medium, wherein the colony or colonies are colored by at least one color developer in the medium 
Claim 10. (Currently Amended) The method according to claim 9, wherein is a liquid is 0.2 mg/ml or more after the sample is added to the culture layer.
Claim 11. (Currently Amended) A method for detecting Staphylococcus aureus comprising:
adding a microorganism-containing sample to a medium comprising one or more nutrient components, a color developer that develops color in the presence of α-glucosidase, a color developer that develops color in the presence of phosphatase, and colistin sodium methanesulfonate at 0.5 mg/cm3 or more;
incubating the medium with the added sample 
identifying the presence of Staphylococcus aureus based on the growth of colored colony or colonies in the medium, wherein the colony or colonies are colored by at least one color developer in the medium 
Claim 14. (Currently Amended) The microorganism culture substrate according to claim 7, wherein the colistin sodium methanesulfonate is 0.5 to 4.1 mg/cm3.
Claim 15. (Currently Amended) The microorganism culture substrate according to claim 14, wherein the colistin sodium methanesulfonate is 0.5 to 2.8 mg/cm3.
Claim 16. (Currently Amended) The microorganism culture substrate according to claim 15, wherein the colistin sodium methanesulfonate is 2.3 to 2.8 mg/cm3.
Claim 19. (Currently Amended) The method according to claim 11, wherein the colistin sodium methanesulfonate is 0.5 to 4.1 mg/cm3.
Claim 20. (Currently Amended) The method according to claim 19, wherein the colistin sodium methanesulfonate is 0.5 to 2.8 mg/cm3.
Claim 21. (Currently Amended) The method according to claim 20, wherein the colistin sodium methanesulfonate is 2.3 to 2.8 mg/cm3.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claim amendments obviate the objections and previous 112(b) and 112(d) rejections. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657